Smith, J.
Assumpsit by the State Bank of Indiana against Pate, on a bill of exchange. The bill was drawn by J. F. Cheek, at Lawrenceburgh, in this state, on E. C. Cheek, at Cincinnati, Ohio, payable to the order of L. Cheek, at the Lafayette bank in Cincinnati, ninety days after date. L. Cheek indorsed the bill to the defendant, Pate, who indorsed to the plaintiff, the bill having been purchased by the branch of the state bank of Indiana at Lawrenceburgh. Plea, the general issue. Verdict and judgment for the plaintiff.
The bill became due on the 11th of August, 1849, and was, on that day, presented at the Lafayette bank in Cincinnati, at the request of the cashier of that bank, for payment, and was protested for non-payment.
The notary public certified, in his instrument of protest, that he had protested the said bill for non-payment, and notified the drawer and indorsers to that effect.
There was no evidence of the manner in which such notice was given to the defendant, except the following:
On Sunday the 12th or Monday the 13th of August, the cashier of the branch of the state bank at Lawrenceburgh, received from the notary, through the post-office, a letter containing notices of the protest, addressed severally to the drawer and indorsers. On the same day, the teller of the branch at Lawrenceburgh mailed the notice to Pate in a. letter directed to him at Rising Sun, and, also, on the same day, mailed a copy of said notice directed to him at Aurora. Before mailing said notices, the said teller made inquiries of several persons likely to know the residence of the said Pate, and was informed that he lived at Rising Sun, but was then temporarily at Aurora.
The only point made by the plaintiff in error is, that this evidence does not show that he had sufficient notice of the protest. He contends that notice should have been given him by the notary, and that, at least, there should *178have been evidence that the notice was deposited in the post-office at Cincinnati in time to go by the next mail.
A. Brower, for the plaintiff.
P. L. Spooner, for the defendant.
We think the evidence that the notices were received through the post-office at Lawrenceburgh, on Sunday the 12th of August, the next day after the bill was protested, or on the Monday following, is sufficient evidence that they were mailed at Cincinnati in due time.
The course taken by the notary in inclosing notices to the several parties to the branch of the state bank at Lawrenceburgh, is in accordance with a practice sanctioned by the Supreme Court of Ohio. That practice is, where there are several parties, to make out a notice for each one, and inclose all to the last indorser, he being the only one whose residence is supposed to be known to the holder; and if that indorser notifies those who stand before him on the paper, they all become liable. The Ohio Life Insurance and Trust Co. v. McCague, 18 Ohio R. 54.
In this case, it is true, there is no evidence that the state bank indorsed the bill, but it was sent by that institution to the Lafayette bank for collection, and it is scarcely to be supposed the residence of the indorsers would be known at the latter bank. We can see no impropriety, therefore, in the notices being sent to the state bank, the last holder of the paper known to the bank at Cincinnati, and where the residence of all the parties would be best known. The law requires only reasonable diligence and reasonable efforts, made in good faith, to notify the parties to a bill or note of its being protested, and we think it is sufficiently shown that such diligence was used in this case.
Per Curiam.
The judgment is affirmed with 5 per cent, damages and costs.